NON-FINAL REJECTION, THIRD DETAILED ACTION
Status of Prosecution
The present application, 16/431958 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed on June 5, 2019 in the Office.
The Office mailed a non-final rejection, first detailed action on July 8, 2020.
Applicant’s representative Michael B. Davis (RN 68,996) initiated an interview on September 24, 2020.
Applicant filed amendments with accompanying remarks and arguments on October 8, 2020.
The Office mailed a final rejection, second detailed action on October 30, 2020.
Applicant’s representative Michael B. Davis initiated an interview on December 9, 2020.
Applicant filed an AFCP request on January 12, 2021. Examiner initiated an interview on January 7, 2021 with the results of the request with no final agreement reached.
Applicant filed a request for continued examination with amendments with accompanying remarks and arguments on January 28, 2021.
Claims 1-3 and 5-20 are pending and all are rejected. Claims 1, 9 and 17 are independent.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.
Response to Remarks and Arguments
Examiner thanks Applicant’s representative for the courtesies extended during the January 7, 2021 interview.
The amendments and remarks have been considered, but are rendered moot as the grounds of rejection have been rejected as below.
The Claims stand rejected.
Claim Interpretation
Examiner has interpreted the following terms, in light of the Specification.
Explicit adjustment: “The user input, in the illustrated embodiment, specifies a direction of change for a user interface design property, but does not explicitly specify adjustment to the formatting parameters 130 that module 110 changes based on the design property input.” (Specification: par. 0018)
Direction: “Module 110 may continuously or discretely move a point through a multi- dimensional space for multiple formatting parameters to move the overall style in a desired direction (e.g., where different formatting parameters correspond to different dimensions in the space and a point in the space corresponds to a set of formatting parameter values). (Specification: par. 0022). Examiner notes that this description of a space does not necessarily require an ordering of the dimension and is merely a vector space with different dimensions.
Magnitude: As one example, a user may interact with an interface customization element to indicate a direction and magnitude of change for an existing interface. For example, the user may move a slider element in a direction indicating a greater level of a design property such as happiness, sophistication, price focus, etc. and the system may automatically adjust formatting parameters in a multi-dimensional space to achieve the desired change. In some embodiments, the system uses disclosed techniques to guide an iterative process that uses a genetic function, e.g., to select from among multiple interface styles generated by the function at each iteration based on user input. (Specification: par. 0016).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

A.
Claims 1, 2, 4, 7-9, 11, 13, 15-17 and 20 are rejected under 35 USC. § 103 as being unpatentable over Kim, United States Patent Application Publication 2014/0310627 published on October 16, 2014 in view of Ben-Aharon, United States Patent Application Publication 2018/0032626 published on February 1, 2018 in further view of Jorna et al. (“Jorna”), United States Patent 6,029,172, published on February 22, 2000.

As to Claim 1, Kim teaches: A method, comprising: 
displaying, by a computer system in a user interface customization program, a user interface that is formatted according to a plurality of formatting parameters (Kim: Fig. 6D, par. 0030, a storage unit [120] stores a program and data required for operations; par. 0041, a text input interface includes a character input window [211], a candidate window [213] and a keypad [215]) ; 
displaying, by the computer system in the user interface customization program, a customization element (Kim: par. 0041, the candidate window[213] is the customization element); 
receiving, by the computer system via the customization element, user input that specifies a direction and magnitude of change to a particular user interface design property (Kim: par. 0041, a gesture (i.e., the user input) may be detected on recommended text in the candidate window; par. 0054, in the example of Fig. 6D, the dragging in an upward direction will increase the size of the text scaled by the amount it is pulled upward, and conversely in the downward direction; par. 0053, another example is a particular gesture will boldface the text ); 

    PNG
    media_image1.png
    730
    463
    media_image1.png
    Greyscale

performing, by the computer system based on the specified magnitude and direction, an adjustment to multiple formatting parameters of the plurality of formatting parameters, wherein the user input does not explicitly specify the adjustment to the multiple formatting parameters, and wherein the multiple formatting parameters include (Kim: par. 0054, the adjustment is performed on the text and then displayed in the character window; Examiner asserts here that the slider, or other drag inputs disclosed are not “explicit” adjustments of the formatting parameters, as no explicit entry of the size change or bolding is input by the user via the gestures):
(Kim: par. 0034, the font, character size, character color or the like may be adjusted); and 
displaying, by the computer system, an adjusted user interface that exhibits the adjusted multiple formatting parameters (Kim: par. 0054, the adjustment is performed on the text and then displayed in the character window).  
Kim may not explicitly teach that the multiple format parameters include layout position within the user interface.
Ben-Aharon teaches in general concepts related to a website building system that allows for semantic composite types in defining so-called smart boxes, a user interface element in the website (Beb-Aharon: Abstract). Specifically, Ben-Aharon teaches a semantic brush that may be used to copy layout, style or format from one smart box to another (Ben-Aharon: par. 0223:  the function is similar to a copy/paste function). The application of the brush will copy the layout for instance from a source to a target (Ben-Aharon: pars. 0249-50, the brush applied [3112] may copy-paste the layout).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have implemented Kim’s adjustments to include the smart brush’s layout changes as taught and suggested by Ben-Aharon. Such a person would have been motivated to do so with a reasonable expectation of success to allow for an easy method of modifying user interface elements, such as website (Ben-Aharon: par. 0003, novice and advanced users).
Kim and Ben-Aharon may not explicitly teach: layout position within the user interface for a first interface element on which the customization element operates;
for the first interface element: size, color, and font; and
one or more formatting parameters including layout position for two or more other user interface elements on which the customization element does not operate, thereby altering visual prominence of the first interface element.
Jorna teaches in general concepts related to a system allowing a user to browse a hierarchically classified database (Jorna: Abstract). Specifically, Jorna teaches that a a database with a plurality of categories is ordered and displayed in multiple trees with different levels of categories linked together (Jorna: col. 3, lines 8-10). A user is able to select a particular displayed category which will not only enhance the visual prominence of that selected category, but also demote, or display less prominently other categories (Jorna: col. 3, lines 24-32). As an example in Figs. 1-2, the selection of Information [106] will result in a rearrangement of the layout of not only the selected category, but the other categories and subcategories (Jorna: col. 6, lines 24-30, the further subcategories of [104] are also deemphasized or moved).

    PNG
    media_image2.png
    635
    437
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Kim- Ben-Aharon device and methods with the layout prominence modification principles as taught and suggested by Jorna by increasing the visual prominence of the brushed-element and deemphasizing other non-brushed elements. Such a person would have been motivated to do so with a reasonable expectation of 

As to Claim 2, Kim, Ben-Aharon and Jorna teach the limitations of Claim 1.
Ben-Aharon further teaches: wherein the particular user interface design property is similarity to target interface (Ben-Aharon: par. 0251, the a layout may be extracted from the source to be applied to the target) , wherein the customization element is a brush element, and wherein user input via the brush element adjusts multiple parameters of one or more user interface elements to increase similarity to the target interface (Ben-Aharon: pars. 0249-50, the brush applied [3112] may copy-paste the layout). 

As to Claim 4, Kim, Ben-Aharon and Jorna teach the limitations of Claim 1.
Kim further teaches: wherein the adjustment further includes adjusting formatting parameters for user interface elements that are near a first user interface element on which the customization element operates. (Kim: par. 0054, the adjustment is performed on the text and then displayed in the character window).

As to Claim 7, Kim, Ben-Aharon and Jorna teach the limitations of Claim 1.
Ben-Aharon further teaches: wherein the multiple formatting parameters include a layout spacing parameter (Ben-Aharon: par. 0118, horizontal vertical spacing is an attribute of the layout that may be used).  

As to Claim 8, Kim, Ben-Aharon and Jorna teach the limitations of Claim 1.
(Kim: par. 0054, each drag gesture (which is a type of swipe gesture) in an upward direction will increment the size by one, and each drag in a downward direction decrement by one).  

Claims 9 and 17 are rejected for similar reasons as Claim 1 above. Kim further teaches a non-transitory computer readable medium (Kim: par. 0030, a storage unit [120]),  and a processor (Kim: par. 0037).

As to Claim 11, Kim, Ben-Aharon and Jorna teach the limitations of Claim 9.
Ben-Aharon further teaches: wherein the customization element is a brush element and wherein the user input brushes one or more portions of the displayed user interface whose formatting parameters are modified to generate the adjusted user interface(Ben-Aharon: pars. 0249-50, the brush applied [3112] may copy-paste the source layout and formatting).

As to Claim 13, Kim, Ben-Aharon and Jorna teach the limitations of Claim 9.
Kim further teaches: wherein the user input includes one or more swipe inputs (Kim: par. 0054, each drag gesture (which is a type of swipe gesture) in an upward direction will increment the size by one, and each drag in a downward direction decrement by one).    

As to Claim 15, Kim, Ben-Aharon and Jorna teach the elements of Claim 9.
(Ben-Aharon: pars. 0249-50, the brush applied [3112] may copy-paste the source layout and formatting).

As to Claim 20, it is rejected for similar reasons as Claim 8.

B.
Claims 1, 6, 9, 10 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Haq, United States Patent Application Publication 2012/0047447 published on February 23, 2012 in view of Ben-Aharon, United States Patent Application Publication 2018/0032626 published on February 1, 2018 in further view of Jorna et al. (“Jorna”), United States Patent 6,029,172, published on February 22, 2000.

As to Claim 1, Haq teaches: A method, comprising: 
displaying, by a computer system in a user interface customization program, a user interface that is formatted according to a plurality of formatting parameters (Haq: Fig. 6, par. 0055, an e-mail composition interface allows for formatting of different elements in the interface) ; 
displaying, by the computer system in the user interface customization program, a customization element (Haq: par. 0055, the emotions toolbar (i.e., the customization element) is displayed); 
receiving, by the computer system via the customization element, user input that specifies a direction and magnitude of change to a particular user interface design property (Haq: Figs. 1, 3, par. 0045, a user may interact with the emotions toolbar); 
(Haq: par. 0045, when the formatting option is set, an emotion [1] (which is interpreted by Examiner to be the claim’s direction) and an intensity [3] (which is interpreted by Examiner to be the claim’s magnitude; pars. 0059-60, the selected emotion and intensity will vary the formatting and appearance of the body text; Examiner notes that the specific formatting changes of color, text etc. may instead be set by the composition formatting tools in Fig. 6 [18] ):
at least one formatting parameter from the following set of formatting parameters: size, color, and font (Haq: cl. 10, the font face, size and color may be changed); and 
displaying, by the computer system, an adjusted user interface that exhibits the adjusted multiple formatting parameters (Haq: Figs. 8, 9 display the resulting formatted message).  

    PNG
    media_image3.png
    738
    537
    media_image3.png
    Greyscale

Haq may not explicitly teach that the multiple format parameters include layout position within the user interface.
Ben-Aharon teaches in general concepts related to a website building system that allows for semantic composite types in defining so-called smart boxes, a user interface element in the website (Ben-Aharon: Abstract). Specifically, Ben-Aharon teaches a semantic brush that may be used to copy layout, style or format from one smart box to another (Ben-Aharon: par. 0223:  the function is similar to a copy/paste function). The application of the brush will copy the layout for instance from a source to a target (Ben-Aharon: pars. 0249-50, the brush applied [3112] may copy-paste the layout).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have implemented Haq’s adjustments to include the (Ben-Aharon: par. 0003, novice and advanced users).
Jorna teaches in general concepts related to a system allowing a user to browse a hierarchically classified database (Jorna: Abstract). Specifically, Jorna teaches that a a database with a plurality of categories is ordered and displayed in multiple trees with different levels of categories linked together (Jorna: col. 3, lines 8-10). A user is able to select a particular displayed category which will not only enhance the visual prominence of that selected category, but also demote, or display less prominently other categories (Jorna: col. 3, lines 24-32). As an example in Figs. 1-2, the selection of Information [106] will result in a rearrangement of the layout of not only the selected category, but the other categories and subcategories (Jorna: col. 6, lines 24-30, the further subcategories of [104] are also deemphasized or moved).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Haq- Ben-Aharon device and methods with the layout prominence modification principles as taught and suggested by Jorna by increasing the visual prominence of the brushed-element and deemphasizing other non-brushed elements. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the steps involved in having to modify other elements in relation to the main-selected one.

As to Claim 6, Haq, Ben-Aharon and Jorna teach the limitations of Claim 1.
Haq further teaches: wherein the particular design property includes one or more of: a mood (Haq: par. 0026, the mood of Happy or Sad may be specified), visual prominence, similarity with a target interface, or focus on a particular type of content.  

Claims 9 and 17 are rejected for similar reasons as Claim 1 above. Haq further teaches a non-transitory computer readable medium (Haq: par. 0007, storing on server or client),  and a processor (Haq: par. 0018, processing may be done locally or on the server).

As to Claim 10, Haq, Ben-Aharon and Jorna teach the limitations of Claim 9.
Haq further teaches: wherein the user input further specifies a magnitude of change for the particular user interface design property (Haq: par. 0045, when the formatting option is set, an intensity [3] (which is interpreted by Examiner to be the claim’s magnitude may be specified.)

C.
Claims 3, 12 and 16 are rejected under 35 USC. § 103 as being unpatentable over Kim, United States Patent Application Publication 2014/0310627 published on October 16, 2014 in view of Ben-Aharon, United States Patent Application Publication 2018/0032626 published on February 1, 2018 in view of Jorna et al. (“Jorna”), United States Patent 6,029,172, published on February 22, 2000 and in further view of Bedi et al. (“Bedi”), United States Patent Application Publication 2017/0132768 published on May 11, 2017. 

As to Claim 3, Kim, Ben-Aharon and Jorna teach the elements of Claim 2.
Kim, Ben-Aharon and Jorn may not explicitly teach: wherein the user input further specifies a size of the brush element. 
Bedi teaches in general concepts related to selective editing of images (Bedi: Abstract). Specifically, Bedi teaches that a brush tool may be used to apply colors, textures and such to a  an image in an artistic style (Bedi: par. 0015, the different artistic styles may be for instance, impressionist, wet media, etc.). The brush tool may have various settings associated with it to apply a visual effect to the image layer (Bedi: par. 0027, the width, opacity or degree of alignment for instance). Selectable styles may also be associated with the brush (Bedi: par. 0030). The size of the brush may also be set (Bedi: par. 0015, the different artistic styles may be for instance, impressionist, wet media, etc as well as a brush size may be set).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Kim-Ben-Aharon –Jorna device by including computer instructions to add the brush tool to selecting and rendering portions of Kim’s user interface’s composition window. Such a person would have been motivated to do so to save time and reduce the cognitive burden in applying selected changes to a portion of a user image with several settings that need to be set (Bedi: par. 0002, “This inability to save and restore the tool identities and corresponding tool settings used to edit an image is inconvenient because of the very high number of permutations of tools, tool settings, and layers in a single image. This makes it difficult to recreate a visual effect applied to the image in a previous user session.”).

As to Claim 12, Kim, Ben-Aharon and Jorna teach the elements of Claim 9.
Kim, Ben-Aharon and Jorna may not explicitly teach: wherein the user input further specifies the particular user interface design property for the brush element and a size of the brush element.
Bedi teaches in general concepts related to selective editing of images (Bedi: Abstract). Specifically, Bedi teaches that a brush tool may be used to apply colors, textures and such to a  an image in an artistic style (Bedi: par. 0015, the different artistic styles may be for instance, impressionist, wet media, etc.). The brush tool may have various settings associated with it to apply a visual effect to the image layer (Bedi: par. 0027, the width, opacity or degree of alignment for instance). Selectable styles may also be associated with the brush (Bedi: par. 0030). The size of the brush may also be set (Bedi: par. 0015, the different artistic styles may be for instance, impressionist, wet media, etc as well as a brush size may be set).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Kim-Ben-Aharon -Jorna device by including computer instructions to add the brush tool to selecting and rendering portions of Kim’s user interface’s composition window. Such a person would have been motivated to do so to save time and reduce the cognitive burden in applying selected changes to a portion of a user image with several settings that need to be set (Bedi: par. 0002, “This inability to save and restore the tool identities and corresponding tool settings used to edit an image is inconvenient because of the very high number of permutations of tools, tool settings, and layers in a single image. This makes it difficult to recreate a visual effect applied to the image in a previous user session.”).

As to Claim 16, Kim, Ben-Aharon and Jorna teach the limitations of Claim 9.
Bedi further teaches: wherein the multiple formatting parameters include a layout spacing parameter a transparency parameter (Bedi: par. 0034, color, size, font type and other attributes may be set; par. 0015, opacity is an element that may be set).  

D.
Claims 5, 14 and 19 are rejected under 35 USC. § 103 as being unpatentable over Haq, United States Patent Application Publication 2012/0047447 published on February 23, 2012 in view of Ben-Aharon, United States Patent Application Publication 2018/0032626 published on February 1, 2018 in view of Jorna et al. (“Jorna”), United States Patent 6,029,172, published on February 22, 2000 and in further view of Bao et al. (“Bao”), United States Patent Application Publication 2014/0168254 published on June 19, 2014. 

As to Claim 5, Haq, Ben-Aharon and Jorna teach the limitations of Claim 1.
Haq, Ben-Aharon and Jorna may not explicitly teach: wherein the adjustment is performed to generate multiple sets of adjusted formatting parameters according to a genetic function, wherein one or more iterations of the genetic function are controlled based on the user input.  
Bao teaches in general concepts related to generating patterns to apply to a selected area of an image (Bao: Abstract). Specifically, Bao teaches that patters are generated using one or more algorithms, including genetic exploration (Bao: pars. 0013-14, the procedural model may be used with limitations such as a region of an image). User input may be given to select one or more areas generate the ornamental design/pattern (Bao: par. 0044). At least one of the iterations is based on this user input.
(Bao: par. 0002, the designing of the ornamental patterns need efficient means).

As to Claim 14, it is rejected for similar reasons as Claim 5.
As to Claim 19, it is rejected for similar reasons as Claim 5.

E.
Claim 18 is rejected under 35 USC. § 103 as being unpatentable over Kim, United States Patent Application Publication 2014/0310627 published on October 16, 2014 in view of Ben-Aharon, United States Patent Application Publication 2018/0032626 published on February 1, 2018 in view of Jorna et al. (“Jorna”), United States Patent 6,029,172, published on February 22, 2000 and in further view of Brombach et al. (“Brombach”), United States Patent Application Publication 2018/0088770 published on March 29, 2018 

As to Claim 18, Kim, Ben-Aharon and Jorna teach the limitations of Claim 17.
Ben-Aharon further teach: wherein the customization element is a brush element (Ben-Aharon: pars. 0249-50, the brush applied [3112] may copy-paste the layout).
Kim, Ben-Aharon and Jorna may not explicitly teach: the user input specifies the magnitude based on a number of brush operations applied to one or more user interface elements.
(Brombach: Abstract). Specifically, Brombach teaches that a user may swipe repeatedly on an icon to adjust the intensity of the texture (i.e. the magnitude) based on the direction and number of times the user swipes (Brombach: par. 0052).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Kim-Ben-Aharon –Jorna device by including computer instructions to reapply the same brushed change to the interface element as suggested and disclosed by Brombach. Such a person would have been motivated with reasonable expectation of success to do so to save time and reduce the cognitive burden in wanting to granularly fine-tune the desired visual adjustment.
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mooney, United States Patent Application Publication 2019/0236258 (August 1, 2019) (describing dynamic user interface generation with algorithms);
Caldwell et al., United States Patent Application Publication 2015/0178472 (June 25, 2015) (par. 0076, describing  dragging a block to another to apply its formatting to the target);
Paris et al., United States Patent Application Publication 2015/0089444 (March 26, 2015) (describing basis styles that are generated for an image and a directional gesture to adjust the image based on those parameters);
Non patent literature, Adobe Photoshop, history brush (2013).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMES T TSAI/            Primary Examiner, Art Unit 2174